DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Examination is set forth on the claims filed 01/31/2022. All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation of U.S. Application No. 16/332952 filed March 13, 2019, which claims the benefit of International Application No. PCT/AU2017/051040 filed September 25, 2017, which claims the benefit of Australian Application No. 2016903879 filed September 25, 2016. The certified copy of the foreign priority application was received on the parent application on 03/13/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered. 
 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/10/2022 is considered and attached.


Response to Arguments
5.	Applicant’s arguments, see pages 7-10, filed 12/28/2021, with respect to claims 1, 5-20 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
6.	Claims 1, 5-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Chang (US2008/0270940A1, hereinafter as, Chang).  
In regards to claims 1, 9, 17, Chang generally discloses, Fig.3, a remote controller 300 with interface as shown, para 0044, is an HMI with buttons 330, 320 and 310). The processing unit 120, process the inputs from at least one of these buttons, fig.1, para 0031). The processor outputs commands/inputs to the display unit 130, para 0039). Fig. 5, any one of the functions S507-S511 is executed based on the sixth key input and one of 1-5th key input at S506. The processing of the input signals from these depressible keys are sequentially processed by the processor 120.
However, Chang fails to disclose, as a whole, “wherein the processor is configured to: in response to detecting a change of input state for one or more of the plurality of physical buttons, (a) obtain a combined input value which is an accumulated value of one or more activated input values and (b) rewrite the memory to store the obtained combined input value and a predetermined number of past combined input values, and in response to an entry that matches a combination of the combined input values stored in the memory being found in a lookup table that specifies a ”
Accordingly, the independent claims 1, 9 and 17 are allowed. The dependent claims 5-8 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 10-16 are also allowed based on their respective dependencies from the independent claim 9. The dependent claims 18-20 are also allowed based on their respective dependencies from the independent claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627